Citation Nr: 1534750	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for penile sores.

2.  Entitlement to service connection for penile sores.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1968 to July 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

On his August 2012 VA Form 9 the Veteran requested a travel Board hearing at the RO.  However, he withdrew this request in an April 2015 statement.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Any future consideration of this Veteran's claim should take into consideration the existence of the electronic record.

The issue of entitlement to service connection for penile sores is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1970 rating decision denied service connection for penile sores (characterized as venereal warts) based on a finding that no such disability was found. 

2.  Evidence received after the final September 1970 rating decision regarding the claim of service connection for penile sores was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.




CONCLUSIONS OF LAW

1.  The September 1970 rating decision that denied the claim of entitlement to service connection for penile sores (characterized as venereal warts) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the September 1970 rating decision is new and material, and the Veteran's claim of entitlement to service connection for penile sores is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim to reopen is being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to this issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A September 1970 rating decision denied service connection for the disability at issue.  The RO essentially concluded that although the Veteran was treated for penile sores (chancroids) on one occasion in service, the subsequent medical evidence did not show any such diagnosis.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The September 1970 rating decision thereby became final.  See 38  U.S.C.A. § 7105.

Evidence received since the September 1970 rating decision includes statements from the Veteran and his representative that he has had periodic flare-ups of penile sores following service.  See August 2012 VA Form 9 and July 2015 Informal Hearing Presentation.  Moreover, VA outpatient treatment records dated from 2010 to 2012 note the Veteran's complaints of recurrent penile sores.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 1970 rating decision and finds that the evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for penile sores.  The credibility of the Veteran's assertion that he continues to experience recurrent penile sores is presumed.  Justus, supra.  This evidence is certainly new.  Presuming its credibility, the Board finds this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The claim for service connection for penile sores is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for penile sores has been received, and to this extent only the appeal is granted.


REMAND

Service treatment records show that the Veteran was treated for complaints of nontender penile sores in October 1969.  The impression was chancroids.  Following service, the Veteran was provided with a VA examination in November 2009; the examiner did not provide an opinion as to the etiology of penile sores as this disability was not found in post-service treatment records or on examination. 

However, subsequent VA treatment records dated from 2010 to 2012 show post-service complaints of recurrent penile sores.  These were initially diagnosed as chronic herpes simplex virus and treated with suppression therapy.  Subsequently, a diagnosis of balanitis xerotica obliterans was noted.  Therefore, the Board finds that another attempt must be made to determine whether or not any penile lesions, including those noted in 2010 to 2012 VA treatment records, are related to service, to include treatment for chancroids therein.  In this regard, the examiner should be careful to distinguish penile sores from the Veteran's tinea cruris, for which service connection was previously awarded (see July 2012 rating decision). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of any penile sores present during the period of this appeal (including as noted in VA treatment records dated from 2010 to 2012).  The VBMS file must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any disability manifested by penile sores present during the period of the appeal (as distinguished from service-connected tinea cruris) is related to the Veteran's period of active military service, to include treatment for chancroids in October 1969. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
3.  After undertaking any further development deemed warranted, readjudicate the Veteran's claim of entitlement to service connection for penile sores.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


